Per Curiam.

As we said in In re Application of Keita (1995), 74 Ohio St.3d 46, 47, 656 N.E.2d 620, 622, “Applicants for admission to the Ohio Bar must establish by clear and convincing evidence that their prior conduct justifies the trust of clients, adversaries, courts and others with respect to the professional duties owed to them.” Applicant’s professional conduct which warranted her suspension from the practice of law in Tennessee, her personal conduct involving convictions *324for contempt and for falsification, and her lying to courts, together with blame of third parties for her personal failings, lead us to conclude that she has not met the burden of clearly and convincingly establishing that she has the character, fitness, and moral qualifications for admission to the bar of Ohio.
We therefore accept the findings of the board. We also adopt the recommendation of the board that applicant not be allowed to take the Ohio Bar Examination. Furthermore, we order that Nerren be forever precluded from reapplying for the privilege of practicing law in this state.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.